Citation Nr: 1135028	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-28 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania  


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the period of the appeal prior to July 23, 2009 for the service-connected left sciatic neuritis due to the degenerative disc disease (DDD) of the lumbosacral spine.  

2.  Entitlement to a rating in excess of 40 percent beginning on July 23, 2009 for the service-connected left sciatic neuritis due to the DDD of the lumbosacral spine.  

3.  Entitlement to service connection for urinary incontinence claimed as due to the service-connected DDD of the lumbosacral spine.  

4.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the RO that denied the Veteran's claim for separate ratings in excess of 20 percent assigned for the service-connected DDD of the lumbosacral spine and for left sciatic neuritis.  

In October 2009, the Board denied the Veteran's claim for a rating in excess of 20 percent for the service-connected DDD of the lumbosacral spine and remanded the matter of a rating in excess of 20 percent for the service-connected left sciatic neuritis to the RO for additional development of the record.

In a February 2011 rating decision, the RO increased the rating for the left sciatic neuritis to 40 percent, effective on July 23, 2009 and granted service connection for right sciatic neuropathy associated with the service-connected low back disc disease and assigned a 40 percent rating, effective on June 13, 2010.

Since the rating assigned for the service-connected left sciatic neuropathy is less than the maximum permitted under the applicable criteria, the claim for increase remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has not initiated an appeal as to either the rating or the effective date assigned for the service-connected right sciatic neuropathy; therefore, neither is before the Board for the purpose of appellate disposition at this time.   

In a rating decision of June 2009, the RO also granted service connection and assigned a 10 percent rating for the residuals of a gunshot wound of the right foot, effective on March 20, 2009.  

As these various rating actions have increased the Veteran's combined rating for the service-connected disabilities to 80 percent with consideration of the bilateral factor, the issue of a total rating based on individual unemployability by reason of service-connected disability is now deemed to have been raised for the purpose of review by the RO.  

Accordingly, the appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

First, in October 2009, the Board remanded the matter for additional development, which has not been completed.

In particular, the record shows that the Veteran first complained of incontinence in 2006.  A July 2009 VA treatment record also indicates that the Veteran's incontinence might be related to his radiculopathy.  

In consideration of this evidence, the October 2009 remand requested a VA examination, in part, to address the etiology of the claimed urinary incontinence.  However, neither the June 2010 VA examination report nor the July 2010 addendum addressed this matter.   

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, as noted, the issue of a total rating based on individual unemployability by reason of service-connected disability is now reasonably before the Board for the purpose of appellate review.  

Accordingly, the appeal is REMANDED for the following action:

1.  With the Veteran's assistance, the RO should obtain the necessary authorization to obtain copies of any non-VA treatment records referable to the service-connected neurological manifestation due to DDD of the lumbosacral spine that are not currently on file.  

Furthermore, the RO should take all indicated action to ensure that copies of all VA treatment records since August 2007 referable to any service-connected disability are secured.  All records obtained pursuant to this request must also be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

The RO should also notify the Veteran that he may submit additional medical evidence to support his claim for increase, including any referable to his entitlement to a total rating based on individual unemployability by reason of service-connected disability.

2.  Then, the RO should schedule the Veteran for a VA neurological examination to determine the nature and extent of all neurological manifestation due to the service-connected low back disability.  

The examiner should review the claims folder, including a copy of this REMAND, and acknowledge such review in the examination report.

All complaints and findings must be reported in detail and include whether there is marked atrophy or if the left foot drops or dangles.  The examiner should describe the severity of the left sided neurological manifestations and comment on whether such symptoms are mild, moderate, moderately severe, or severe.

The examiner should further opine whether the Veteran's urinary incontinence, which has been documented in the record, is at least as likely as not caused or aggravated the service-connected low back disability.  An explanation of the rationale for the opinion must be included.

3.  The RO then should take appropriate steps to contact the Veteran so that he may submit additional evidence in support of his claim for increased compensation to include on the basis of a total rating based on individual unemployability by reason of service-connected disability.  Any indicated development also should be undertaken to facility further review by the Board.    

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increase to include that based on a total compensation rating based on individual unemployability in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


